Citation Nr: 0216195	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  98-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right hip 
disability secondary to service-connected left below the knee 
amputation.  

2.  Entitlement to service connection for right knee 
disability secondary to service-connected left below the knee 
amputation.

3.  Entitlement to service connection for right ankle 
disability secondary to service-connected left below the knee 
amputation.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to June 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issues on appeal were originally before the Board in August 
2000 as attempts to reopen claims subject to prior final 
denials.  In August 2000, the Board determined that the 
veteran had successfully reopen the claims and remanded the 
issues back to the RO for additional evidentiary development.  

The issue of entitlement to a total disability rating based 
on individual unemployability will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran is service-connected for a left below the 
knee amputation.  

2.  Overuse syndrome of the right hip has been linked by 
competent evidence to the service-connected left below the 
knee amputation.  

3.  Overuse syndrome of the right knee has been linked by 
competent evidence to the service-connected left below the 
knee amputation.

4.  Overuse syndrome of the right ankle has been linked by 
competent evidence to the service-connected left below the 
knee amputation.


CONCLUSIONS OF LAW

1.  Overuse syndrome of the right hip is proximately due to 
or the result of the service-connected below the left knee 
amputation.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (2001)..  

2.  Overuse syndrome of the right knee is proximately due to 
or the result of the service-connected below the left knee 
amputation.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (2001)..  

3.  Overuse syndrome of the right ankle is proximately due to 
or the result of the service-connected below the left knee 
amputation.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (2001)..  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes private and VA medical records, 
transcripts of hearings and reports of VA examinations.  As 
the record shows that the veteran has been afforded a VA 
examination and an etiology opinion has been obtained, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Moreover, in a July 2002 supplemental statement of the case, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection including claims based on 
secondary service connection.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

Service connection for a left below the knee amputation was 
granted in a July 1965 rating decision.  It was determined 
that the veteran accidentally shot himself while hunting on 
leave.  

An August 1994 VA clinical record included an impression of 
the right knee giving out due to an unknown etiology.  It was 
also noted that the veteran had tight right hip musculature 
likely secondary to prosthetic use.  

On VA examination in November 1994, the veteran complained of 
right knee pain which began two years prior to the 
examination.  He also complained of right hip pain as well as 
right ankle pain.  He alleged that he quit working in 1989 
due to intermittent left stump swelling.  The pertinent 
impression was back and right lower limb pain.  The examiner 
noted that the X-rays of the right hip and right knee did not 
reveal any obvious organic reasons for his complaints.  It 
was the examiner's opinion that the right lower limb 
complaints were not related to the left lower limb condition.  

X-ray examinations of the right hip, right knee and right 
ankle were interpreted as being unremarkable in November 
1997.  

On VA examination in November 1997, the veteran complained of 
knifelike pain in his right hip, right knee and right ankle 
which was present all the time.  The pertinent impressions 
were right hip, knee and ankle pain.  Physical examination 
and X-rays were remarkable only for diminished range of 
motion of the right hip and knee.  There was no radiographic 
abnormality demonstrated in the right hip, knee or ankle.  
The examiner promulgated an addendum to the November 1997 VA 
examination report in February 1998.  He noted that the 
etiology of the veteran's right hip, knee and ankle 
discomfort were unknown.  No specific anatomical, physiologic 
or pathologic conditions of the right hip, right knee or 
right ankle were identified at the time of the examination to 
explain the veteran's pain.  

The veteran testified at a local RO hearing in August 1998 
that he had been informed by a VA doctor that his right hip, 
knee and ankle problems were a result of his left below knee 
amputation.  The veteran described symptomatology he 
experienced in the right hip, knee and ankle.  

In a September 1998 letter, a private physician opined that 
the veteran had been having problems with his right leg due 
to his left artificial limb.  A September 1998 bone scan was 
referenced as revealing abnormal activity in the right leg.  

The veteran testified at a Board videoconference hearing in 
May 2000 regarding symptomatology he experienced in his right 
hip, knee and ankle.  He indicated that he had been informed 
by VA doctors that the hip, knee and ankle symptomatology 
were secondary to his left below knee amputation.  He 
testified that he had been informed that he had degenerative 
arthritis in the hip, knee and ankle.  

A December 2000 private Magnetic Resonance Imaging (MRI) 
examination resulted in an impression of first, second and 
third metatarsophalangeal joint capsulitis and minimal 
tarsometatarsal joint arthropathy.  A MRI of the right ankle 
was interpreted as revealing mild capsular inflammation, 
minimal posterior tibal tendinopathy without evidence of 
rupture or high grade inflammation and no fracture.  

A December 2000 private clinical record includes an 
impression of midfoot arthritis and potential impingement of 
the anterior ankle joint.  The examiner noted that the 
veteran's right foot had been doing double duty for the last 
thirty years secondary to the left below knee amputation.  

On VA joints examination in September 2001, the veteran 
complained of constant right hip, knee and ankle pain.  He 
indicated that he had been informed that he had premature 
degenerative joint disease in the right hip, knee and ankle 
and premature nerve damage in the right foot.  The veteran 
alleged that the symptomatology was caused by his left below 
knee amputation.  X-rays of the right hip, right knee and 
right ankle were interpreted as being unremarkable.  The 
impression from the examination was chronic right lower 
extremity pain secondary to overuse syndrome related to the 
left below knee amputation.  Physical examination revealed a 
diminished range of motion in the right hip.  

Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The evidence of record reveals that the veteran is currently 
service-connected for a left below the knee amputation.  
Several records associated with the claims file indicate that 
the etiology of the right hip, right knee and right ankle 
pain was undetermined.  The Board finds, however, that there 
is other competent evidence of record which affirmatively 
links the right hip, right knee and right ankle pain to the 
service-connected left below the knee amputation.  
Specifically, the examiner who conducted the September 2001 
VA examination found that the symptoms were due to overuse 
caused by the left below the knee amputation.  This 
examination at the very least places the positive evidence 
and the negative evidence in relative equipoise.  
Accordingly, the Board finds that the right hip, right knee 
and right ankle symptomatology is secondary to the service-
connected below the left knee amputation.  38 U.S.C.A. 
§ 5107(b).

The next question to be considered is whether the right lower 
extremity symptoms constitute a chronic disability which may 
be service-connected.  In the case of Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), the Court held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
However, in this case it appears that disability described as 
"overuse syndrome" has been reported by a VA examiner.  The 
Board notes that a number of other disorders have been 
described by the medical community in terms of a syndrome, 
such as irritable bowel syndrome and chronic fatigue 
syndrome.  The critical question, however, is whether there 
is a chronic disorder as opposed to one that is acute in 
nature.  While it may be argued that a condition described as 
"overuse syndrome" implies that the symptoms will resolve 
when use of that body part is decreased to more normal 
levels, in the present case the Board is presented with a 
situation involving an amputation of part of the left lower 
extremity.  In other words, the condition leading to the 
overuse of the right lower extremity is not going to resolve.  
As such, the Board finds that the disability described by the 
VA examiner as "overuse syndrome" is a chronic disability 
which may be service-connected under applicable laws and 
regulations.  



ORDER

Service connection for overuse syndrome of the right hip, 
right knee, and right ankle secondary to the service-
connected left below the knee amputation is warranted.  To 
this extent, the appeal is granted. 


REMAND

The veteran has claimed entitlement to a total rating based 
on individual unemployability.  Since the Board has granted 
the veteran's appeal concerning service connection for 
overuse syndrome of the right hip, right knee and right 
ankle, these disabilities must now be evaluated and rated by 
the RO before the Board may properly review the 
unemployability issue.  The claim for a total evaluation is 
inextricably intertwined with the recently granted claims of 
entitlement to service connection for overuse syndrome of the 
right hip, knee and right ankle.  See Harris v. Derwinski, 1 
Vet. App. 180 (1990).  The RO must re-adjudicate the claim of 
entitlement to a total rating based on individual 
unemployability after it has determined the correct 
disability evaluations for each of the recently service-
connected disabilities.  

Accordingly, the case is hereby REMANDED for the following 
actions:

After undertaking any additional 
development deemed necessary, the RO 
should rate the newly service-connected 
overuse syndrome of the right hip, right 
knee and right ankle disabilities.  The 
RO should then review the entire record 
and determine whether a total rating 
based on individual unemployability due 
to service-connected disabilities is 
warranted.  Unless this benefit is 
granted, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for review of the 
individual unemployability issue. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


